MEMORANDUM ***
Defendant Donald H. Anderson appeals the sentence imposed following his conviction, upon a guilty plea, of conspiracy to manufacture methamphetamine in violation of 21 U.S.C. §§ 841 and 846. We vacate and remand.
Defendant objected to the accuracy of certain paragraphs in the presentence report. The district court did not make express findings, under Federal Rule of Criminal Procedure 32(i)(3)(B), to resolve the disputed facts. The district court’s general findings that it “accept[ed]” the findings contained in the presentence report and that a specified quantity of pure pseudoephedrine was involved in the conspiracy do not suffice to respond to the objections with particularity or to explain why the district court found that the “orange sludge” was attributable to Defendant. Accordingly, we must vacate the sentence and remand the matter. See United States v. Carter, 219 F.3d 863 (9th Cir.2000) (requiring explicit factual findings to resolve each disputed factual statement in a presentence report, and vacating and remanding where such resolution was absent); United States v. Standard, 207 F.3d 1136 (9th Cir.2000) (rejecting sufficiency of catch-all provision in findings of fact, and vacating and remanding sentence).
Because of our disposition of the appeal, we need not and do not reach Defendant’s argument concerning the reasonableness of the sentence ultimately imposed. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) (holding that the Sentencing Guidelines are advisory only, and requiring review for reasonableness of sentence).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.